Case 1:19-cv-22705-XXXX Document 1 Entered on FLSD Docket 06/30/2019 Page 1 of 22



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                                         CASE NO.:


  MAUREEN MCKAY-TAYLOR
  and other similarly-situated individuals,

          Plaintiff (s),
  v.

  S1 SECURITY GROUP INC,
  and ROLANDO E. PALMA, individually,

        Defendants,
  ________________________________ /

                                        COMPLAINT
                            (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

          COMES NOW the Plaintiff MAUREEN MCKAY-TAYLOR, and other similarly situated

  individuals, by and through the undersigned counsel, and hereby sues Defendants S1 SECURITY

  GROUP INC, and ROLANDO E. PALMA individually and alleges:

                             JURISDICTION VENUES AND PARTIES

       1. This is an action to recover money damages for unpaid minimum and overtime wages

          under the laws of the United States. This Court has jurisdiction pursuant to the Fair Labor

          Standards Act, 29 U.S.C. § 201-219 (Section 216 for jurisdictional placement) (“the Act”).

       2. Plaintiff MAUREEN MCKAY-TAYLOR is a resident of Broward County, Florida.

          Plaintiff is a covered employee for purposes of the Act.

       3. Defendant S1 SECURITY GROUP INC (hereinafter S1 SECURITY GROUP, or

          Defendant) is a Florida corporation having its main place of business in Miami-Dade

          County, Florida, where Plaintiff worked for Defendant. S1 SECURITY GROUP was

          engaged in interstate commerce.

                                              Page 1 of 22
Case 1:19-cv-22705-XXXX Document 1 Entered on FLSD Docket 06/30/2019 Page 2 of 22



     4. The individual Defendant ROLANDO E. PALMA was and is now, owner/president and

        manager or of S1 SECURITY GROUP. Defendant ROLANDO E. PALMA was the

        employer of Plaintiff and others similarly situated within the meaning of Section 3(d) of

        the “Fair Labor Standards Act” [29 U.S.C. § 203(d)] and is jointly liable for Plaintiff’s

        damages.

     5. All the actions raised in this Complaint took place in Dade County Florida, within the

        jurisdiction of this Court.

                                      GENERAL ALLEGATIONS

     6. This cause of action is brought by Plaintiff MAUREEN MCKAY-TAYLOR to recover

        from Defendants half-time overtime wages, liquidated damages, retaliatory damages, and

        the costs and reasonably attorney’s fees under the provisions of Fair Labor Standards Act,

        as amended, 29 U.S.C. § 201 et seq (the “FLA or the “ACT”).

     7. Corporate Defendant S1 SECURITY GROUP is a Florida corporation that provides

        security services to businesses, residential communities, construction sites, executive body

        guard protection, etc.

     8. Defendant S1 SECURITY GROUP and ROLANDO E. PALMA employed Plaintiff

        MAUREEN MCKAY-TAYLOR as a non-exempt security employee, approximately from

        June 11, 2018 to March 13, 2019 or 39 weeks.

     9. During her time of employment with Defendants, Plaintiff was misclassified as an

        independent contractor.

     10. Nevertheless, at all times Plaintiff was an employee of Defendants, under the protection

        of FLSA regulations because; 1) Plaintiff was a full time employee working a pre-set

        regular schedule; 2) Plaintiff worked for Defendants consistently more than 119 hours



                                           Page 2 of 22
Case 1:19-cv-22705-XXXX Document 1 Entered on FLSD Docket 06/30/2019 Page 3 of 22



        weekly for a period of more than 39 weeks; 3)Plaintiff depended exclusively of her

        employment with Defendants, and she did not have any other job during her 39 weeks of

        employment with Defendants; 4) Defendants had absolute control over Plaintiff’s hours of

        work, they assigned Plaintiff her duties and tasks. Due to the nature of the business, the

        owner of the business ROLANDO E. PALMA closely monitored Plaintiff’s work; 5)

        Plaintiff did not have any discretion to perform her work assignments or authority to refuse

        them; 4) The work performed by Plaintiff was an integral part of the Defendants’ business;

        5) Plaintiff performed her work entirely at the Defendants’ customers facilities, exclusively

        for Defendants’ customers and used Defendants’ equipment and supplies; 6) Plaintiff never

        used any discretion, she just followed pre-established procedures, and ROLANDO E.

        PALMA’s instructions; 7) Plaintiff was required to use uniform.

     11. By reason of the foregoing, Plaintiff MAUREEN MCKAY-TAYLOR was an employee of

        S1 SECURITY GROUP, within the meaning of 29 U.S.C. § 203(e)(1). Defendants S1

        SECURITY GROUP and ROLANDO E. PALMA were the employers of Plaintiff within

        the meaning of 29 U.S.C. § 203 (d), and they were required to comply with the mandates

        of the FLSA, as it applied to Plaintiff and other similarly situated individuals.

     12. Plaintiff was a salaried employee working more than 40 hours every week. During her

        employment Plaintiff was paid bi-weekly $1,200.00, or $600.00 weekly.

     13. Plaintiff worked as a security guard at different locations, but she reported regularly to

        Defendants’ offices located at 1645 NW 79 Avenue, Miami, Fl 33126.

     14. While employed by Defendants, Plaintiff had a very irregular schedule. Plaintiff worked 7

        days per week, from Monday to Sunday. Plaintiff worked at 4 different posts. Plaintiff was




                                            Page 3 of 22
Case 1:19-cv-22705-XXXX Document 1 Entered on FLSD Docket 06/30/2019 Page 4 of 22



        a lead security guard who was permanently on call to replace absent security guards at

        other posts.

     15. Plaintiff worked regularly from 6:00 AM to 11:00 PM (17 hours daily). Plaintiff completed

        a minimum of 119 hours every week period. Plaintiff was unable to take any bona fide

        lunch period.

     16. During Plaintiff’s employment time, she always worked more than 40 hours every week

        period. Nevertheless, Plaintiff never was properly compensated for overtime hours worked.

     17. Moreover, the unusual number of hours worked by Plaintiff every week and the amount

        paid to her weekly ($600.00) resulted in an hourly rate of $5.04, which is less than the

        minimum wage established by the Fair Labor Standards Act.

     18. Plaintiff did not clock in and out, but Defendants were able to track and monitor the hours

        worked by Plaintiff and other similarly situated individuals. Plaintiff worked under the

        supervision of the owner of the business ROLANDO E. PALMA and manager Veronica

        LNU.

     19. Therefore, during the relevant period of time Defendants misclassified Plaintiff and

        willfully failed to pay her minimum wages, and overtime wages at the rate of time and one-

        half her regular rate for every hour that she worked in excess of forty (40), in violation of

        Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1)).

     20. Plaintiff never agreed with the rate paid to her for regular and overtime hours and

        complained multiple times to her supervisors.

     21. As a result of Plaintiff’s multiple complaints, on or about March 13, 2019, the owner of

        the business ROLANDO E. PALMA fired Plaintiff.




                                            Page 4 of 22
Case 1:19-cv-22705-XXXX Document 1 Entered on FLSD Docket 06/30/2019 Page 5 of 22



     22. Plaintiff is not in possession of time records, but she is offering a good faith estimated of

        unpaid minimum wages and half-time hours, based on a week with 7 days/119 working

        hours.

     23. Plaintiff MAUREEN MCKAY-TAYLOR seeks to recover minimum wages, half-time

        overtime hours, retaliatory damages and any other relief as allowable by law.

     24. The additional persons who may become Plaintiffs in this action are employees and/or

        former employees of Defendants who are and who were misclassified and were subject to

        the unlawful payroll practices and procedures of Defendants and were not paid minimum

        wages and overtime wages at the rate of time and one half of their regular rate of pay for

        all overtime hours worked in excess of forty.

                                  COUNT I:
                WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
              FAILURE TO PAY OVERTIME, AGAINST ALL DEFENDANTS

     25. Plaintiff MAUREEN MCKAY-TAYLOR re-adopts every factual allegation as stated in

        paragraphs 1-24 above as if set out in full herein.

     26. This cause of action is brought by Plaintiff MAUREEN MCKAY-TAYLOR as a collective

        action to recover from Defendants overtime compensation, liquidated damages, costs and

        reasonably attorney’s fees under the provisions of the Fair Labor Standards Act, as

        amended, 29 U.S.C. § 201 et seq (the “FLA or the “ACT”), on behalf of Plaintiff and all

        other current and former employees similarly situated to Plaintiff (“the asserted class”) and

        who worked in excess of forty (40) hours during one or more weeks on or after June 2018,

        (the “material time”) without being compensated “at a rate not less than one and a half

        times the regular rate at which he is employed.”




                                             Page 5 of 22
Case 1:19-cv-22705-XXXX Document 1 Entered on FLSD Docket 06/30/2019 Page 6 of 22



     27. Defendant S1 SECURITY GROUP was and is engaged in interstate commerce as defined

        in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s) (1)(A). The Defendant

        provides security services and, through its business activity, affects interstate commerce.

        Defendant has more than two employees recurrently engaged in commerce or in the

        production of goods or services for commerce by regularly and recurrently using the

        instrumentalities of interstate commerce to accept and solicit funds from non-Florida

        sources; by using electronic devices to authorize credit card transactions. Upon information

        and belief, the annual gross revenue of the Employer/Defendant was at all times material

        hereto in excess of $500,000 per annum. By reason of the foregoing, Defendant’s business

        activities involve those to which the Fair Labor Standards Act applies. Therefore, there is

        FLSA enterprise coverage.

     28. Plaintiff and those similarly-situated were employed by an enterprise engage in interstate

        commerce. Particularly, Plaintiff was a security employee, and through her daily activities,

        Plaintiff provided security services to enterprises engaged in interstate commerce.

        Therefore, there is FLSA individual coverage.

     29. Defendants S1 SECURITY GROUP and ROLANDO E. PALMA employed Plaintiff

        MAUREEN MCKAY-TAYLOR as a non-exempt security employee, approximately from

        June 11, 2018 to March 13, 2019 or 39 weeks.

     30. During her time of employment with Defendants, Plaintiff was misclassified as an

        independent contractor. Nevertheless, Plaintiff MAUREEN MCKAY-TAYLOR was an

        employee of S1 SECURITY GROUP, within the meaning of 29 U.S.C. § 203(e)(1).

        Defendants were the employers of Plaintiff within the meaning of 29 U.S.C. § 203 (d), and




                                           Page 6 of 22
Case 1:19-cv-22705-XXXX Document 1 Entered on FLSD Docket 06/30/2019 Page 7 of 22



        they were required to comply with the mandates of the FLSA, as it applied to Plaintiff and

        other similarly situated individuals.

     31. Plaintiff was a salaried employee working more than 40 hours every week. During her

        employment Plaintiff was paid bi-weekly $1,200.00, or $600.00 weekly.

     32. Plaintiff worked as a security guard at different locations, but she reported regularly to

        Defendants’ offices located at 1645 NW 79 Avenue, Miami, Fl 33126.

     33. While employed by Defendants, Plaintiff had a very irregular schedule. Plaintiff worked 7

        days per week, from Monday to Sunday. Plaintiff worked at 4 different posts. Plaintiff was

        a lead security guard who was permanently on call to replace absent security guards at any

        post.

     34. Plaintiff worked regularly from 6:00 AM to 11:00 PM (17 hours daily). Plaintiff completed

        a minimum of 119 hours every week period. Plaintiff was unable to take any bona fide

        lunch period.

     35. During Plaintiff’s employment time, she always worked more than 40 hours every week

        period. Nevertheless, Plaintiff never was properly compensated for overtime hours worked.

     36. Plaintiff did not clock in and out, but Defendants were able to track and monitor the hours

        worked by Plaintiff and other similarly situated individuals. Plaintiff worked under the

        supervision of the owner of the business ROLANDO E. PALMA and manager Veronica

        LNU.

     37. Therefore, during the relevant period Defendants misclassified Plaintiff and willfully failed

        to pay her overtime wages at the rate of time and one-half her regular rate for every hour

        that she worked in excess of forty (40), in violation of Section 7 (a) of the




                                             Page 7 of 22
Case 1:19-cv-22705-XXXX Document 1 Entered on FLSD Docket 06/30/2019 Page 8 of 22



     38. Plaintiff is not in possession of time records, but she is offering a good faith estimated of

        unpaid half-time hours, based on a week with 7 days/119 working hours.

     39. The records, if any, concerning the number of hours worked by Plaintiff and those similarly

        situated, and the compensation actually paid to such employees should be in the possession

        and custody of Defendants. However, upon information and belief, Defendants did not

        maintain time accurate records of hours worked by Plaintiff and other employees.

     40. Defendants violated the record keeping requirements of FLSA, 29 CFR Part 516.

     41. Defendants never posted any notice, as required by the Fair Labor Standards Act and

        Federal Law, to inform employees of their Federal rights to overtime and minimum wage

        payments. Defendants violated the Posting requirements of 29 U.S.C. § 516.4.

     42. Prior to the completion of discovery and to the best of Plaintiff’s knowledge, at the time of

        the filing of this complaint, Plaintiff’s good faith estimate of unpaid half-time overtime

        wages is as follows:

        *Please note that these amounts are based on a preliminary calculation and that these figures
        could be subject to modification as discovery could dictate.
        *Florida minimum wage is higher than Federal minimum wage, as per FLSA regulations
         the higher minimum wage rate applies.

            a. Total amount of alleged unpaid O/T wages:

                Twelve Thousand Eight Hundred Three Dollars and 53/100 ($12,803.53)

            b. Calculation of such wages:

                Total time of employment: 39 weeks
                Relevant weeks of employment: 39 weeks
                Total number of hours worked: 119 hours weekly
                Total number or paid hours: 119 hours
                Total number of O/T hours: 79 O/T hours
                Salary paid weekly: $600.00: 119 hours worked = $5.04
                Regular rate: $5.04 rate paid

                1.- Overtime calculations 2018/ 29 weeks @ $8.25

                                             Page 8 of 22
Case 1:19-cv-22705-XXXX Document 1 Entered on FLSD Docket 06/30/2019 Page 9 of 22



                Total Relevant weeks: 29 weeks
                Total O/T hours: 79 O/T hours
                Florida Minimum wage 2018: $8.25 x 1.5=$12.38
                O/T rate: $12.38-$8.25= $4.13 half-time

                Half-time $4.13 x 79 O/T hours=$326.27 weekly x 29 weeks=$9,461.83

                2.- Overtime calculations 2019/ 10 weeks @ $8.46
                Total Relevant weeks: 10 weeks
                Total O/T hours: 79 O/T hours
                 Florida Minimum wage 2019: $8.46 x 1.5=$12.69
                 O/T rate: $12.69 -$8.46= $4.23 half-time

                Half-time $4.23 x 79 O/T hours=$334.17 x 10 weeks= $3,341.70


                Total Overtime #1, and 2 = $12,803.53

            c. Nature of wages (e.g. overtime or straight time):

               This amount represents unpaid overtime wages.

     43. At all times material hereto, the Employers/Defendants failed to comply with Title 29

        U.S.C. §207 (a) (1), in that Plaintiff and those similarly-situated performed services and

        worked in excess of the maximum hours provided by the Act, but no provision was made

        by the Defendant to properly pay them at the rate of time and one half for all hours worked

        in excess of forty hours (40) per workweek as provided in said Act.

     44. Defendants knew and/or showed reckless disregard of the provisions of the Act concerning

        the payment of overtime wages as required by the Fair Labor Standards Act and remain

        owing Plaintiff and those similarly-situated these overtime wages since the commencement

        of Plaintiff’s and those similarly-situated employee’s employment with Defendants as set

        forth above, and Plaintiff and those similarly-situated are entitled to recover double

        damages.




                                           Page 9 of 22
Case 1:19-cv-22705-XXXX Document 1 Entered on FLSD Docket 06/30/2019 Page 10 of 22



      45. At the times mentioned, individual Defendant ROLANDO E. PALMA was the

            owner/president and manager of S1 SECURITY GROUP. Defendant ROLANDO E.

            PALMA was the employer of Plaintiff and others similarly situated within the meaning of

            Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)]. In that this individual

            Defendant acted directly in the interests of S1 SECURITY GROUP in relation to its

            employees, including Plaintiff and others similarly situated. Defendant ROLANDO E.

            PALMA had financial and operational control of the corporation, determined terms and

            working conditions of Plaintiff and other similarly situated employees, and he is jointly

            and severally liable for Plaintiff’s damages.

      46. Defendants S1 SECURITY GROUP and ROLANDO E. PALMA willfully and

            intentionally refused to pay Plaintiff overtime wages at the rate of time and one half her

            regular rate, as required by the law of the United States, and remain owing Plaintiff these

            overtime wages since the commencement of Plaintiff’s employment with Defendants as

            set forth above.

      47. Plaintiff has retained the law offices of the undersigned attorney to represent her in this

            action and is obligated to pay a reasonable attorneys’ fee.

                                         PRAYER FOR RELIEF

   WHEREFORE, Plaintiff and those similarly situated respectfully requests that this Honorable

   Court:

            A. Enter judgment for Plaintiff MAUREEN MCKAY-TAYLOR and other similarly

               situated individuals and against the Defendants S1 SECURITY GROUP and

               ROLANDO E. PALMA, based on Defendants’ willful violations of the Fair Labor

               Standards Act, 29 U.S.C. § 201 et seq.; and



                                               Page 10 of 22
Case 1:19-cv-22705-XXXX Document 1 Entered on FLSD Docket 06/30/2019 Page 11 of 22



           B. Award Plaintiff MAUREEN MCKAY-TAYLOR actual damages in the amount shown

              to be due for unpaid overtime compensation for hours worked in excess of forty weekly,

              with interest; and

           C. Award Plaintiff an equal amount in double damages/liquidated damages; and

           D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

           E. Grant such other and further relief as this Court deems equitable and just and/or

              available pursuant to Federal Law.

                                            JURY DEMAND

   Plaintiff MAUREEN MCKAY-TAYLOR demands trial by jury of all issues triable as of right by

   jury.

                                       COUNT II:
                F.L.S.A. WAGE AND HOUR FEDERAL STATUTORY VIOLATION:
               FAILURE TO PAY MINIMUM WAGE; AGAINST ALL DEFENDANTS

       48. Plaintiff MAUREEN MCKAY-TAYLOR re-adopts every factual allegation as stated in

           paragraphs 1-24 of this complaint as if set out in full herein.

       49. This action is brought by Plaintiff MAUREEN MCKAY-TAYLOR and those similarly-

           situated to recover from the Employer S1 SECURITY GROUP unpaid minimum wages,

           as well as an additional amount as liquidated damages, costs, and reasonable attorney’s

           fees under the provisions of 29 U.S.C. § 201 et seq., and specifically under the provisions

           of 29 U.S.C. §206.

       50. Defendant S1 SECURITY GROUP was and is engaged in interstate commerce as defined

           in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s) (1)(A). The Defendant

           provides security services and, through its business activity, affects interstate commerce.

           Defendant has more than two employees recurrently engaged in commerce or in the



                                               Page 11 of 22
Case 1:19-cv-22705-XXXX Document 1 Entered on FLSD Docket 06/30/2019 Page 12 of 22



         production of goods or services for commerce by regularly and recurrently using the

         instrumentalities of interstate commerce to accept and solicit funds from non-Florida

         sources; by using electronic devices to authorize credit card transactions. Upon information

         and belief, the annual gross revenue of the Employer/Defendant was always in excess of

         $500,000 per annum. By reason of the foregoing, Defendant’s business activities involve

         those to which the Fair Labor Standards Act applies. Therefore, there is FLSA enterprise

         coverage.

      51. Plaintiff and those similarly situated were employed by an enterprise engage in interstate

         commerce. Particularly, Plaintiff was a security employee, and through her daily activities,

         Plaintiff provided security services to enterprises engaged in interstate commerce.

         Therefore, there is FLSA individual coverage.

      52. By reason of the foregoing, Defendant’s business activities involve those to which the Fair

         Labor Standards Act applies.

      53. U.S.C. §206 states “Every employer shall pay to each of his employees who in any

         workweek is engaged in commerce or in the production of goods for commerce, or is

         employed in an enterprise engaged in commerce or in the production of goods for

         commerce, wages at the following rates:

          (1) except as otherwise provided in this section, not less than—

                 (A) $5.85 an hour, beginning on the 60th day after May 25, 2008;

                 (B) $6.55 an hour, beginning 12 months after that 60th day; and

                 (C) $7.25 an hour, beginning 24 months after that 60th day




                                            Page 12 of 22
Case 1:19-cv-22705-XXXX Document 1 Entered on FLSD Docket 06/30/2019 Page 13 of 22



      54. Defendants S1 SECURITY GROUP and ROLANDO E. PALMA employed Plaintiff

         MAUREEN MCKAY-TAYLOR as a non-exempt security employee, approximately from

         June 11, 2018 to March 13, 2019 or 39 weeks.

      55. During her time of employment with Defendants, Plaintiff was misclassified as an

         independent contractor. Nevertheless, Plaintiff MAUREEN MCKAY-TAYLOR was an

         employee of S1 SECURITY GROUP, within the meaning of 29 U.S.C. § 203(e)(1).

         Defendants were the employers of Plaintiff within the meaning of 29 U.S.C. § 203 (d), and

         they were required to comply with the mandates of the FLSA, as it applied to Plaintiff and

         other similarly situated individuals.

      56. Plaintiff was a salaried employee working more than 40 hours every week. During her

         employment Plaintiff was paid bi-weekly $1,200.00, or $600.00 weekly.

      57. Plaintiff worked as a security guard at different locations, but she reported regularly to

         Defendants’ offices located at 1645 NW 79 Avenue, Miami, Fl 33126.

      58. While employed by Defendants, Plaintiff had a very irregular schedule. Plaintiff worked 7

         days per week, from Monday to Sunday. Plaintiff worked at 4 different posts. Plaintiff was

         a lead security guard who was permanently on call to replace absent security guards at any

         post.

      59. Plaintiff worked regularly from 6:00 AM to 11:00 PM (17 hours daily). Plaintiff completed

         a minimum of 119 hours every week period. Plaintiff was unable to take bona fide lunch

         periods.

      60. Moreover, the unusual number of hours worked by Plaintiff every week and the amount

         paid to her weekly ($600.00) resulted in an hourly rate of $5.04, which is less than the

         minimum wage established by the Fair Labor Standards Act.



                                            Page 13 of 22
Case 1:19-cv-22705-XXXX Document 1 Entered on FLSD Docket 06/30/2019 Page 14 of 22



      61. Plaintiff did no clock in and out, but Defendants were able to track and monitor the hours

         worked by Plaintiff and other similarly situated individuals. Plaintiff worked under the

         supervision of the owner of the business ROLANDO E. PALMA and manager Veronica

         LNU.

      62. Therefore, Defendants failed to pay Plaintiff minimum wages, in violation of the Fair Labor

         Standards Act of 1938 (29 U.S.C. §206 (a)).

      63. The records, if any, concerning the number of hours worked by Plaintiff and all other

         similarly situated employees, and the compensation actually paid to such employees should

         be in the possession and custody of Defendants. However, upon information and belief,

         Defendants did not maintain accurate and complete time records of hours worked by

         Plaintiff and other employees in the asserted class.

      64. Defendants violated the record keeping requirements of FLSA, 29 CFR Part 516.

      65. Prior to the completion of discovery, and to the best of Plaintiff’s knowledge, at the time

         of the filing of this complaint, Plaintiff’s good faith estimate of unpaid wages are as

         follows:

         *Please note that these amounts are based on a preliminary calculation and that these figures
         could be subject to modification as discovery could dictate.
         *Florida minimum wage is higher than Federal minimum wage, as per FLSA regulations
         the higher minimum wage rate applies.

             a. Total amount of alleged unpaid wages:

                 Fifteen Thousand One Hundred Forty-Seven Dollars and 51/100 ($15,147.51)

             b. Calculation of such wages:

                 Total time of employment: 39 weeks
                 Relevant weeks of employment: 39 weeks
                 Total number of hours worked: 119 hours weekly
                 Total number or paid hours: 119 hours



                                            Page 14 of 22
Case 1:19-cv-22705-XXXX Document 1 Entered on FLSD Docket 06/30/2019 Page 15 of 22



                Salary paid weekly: $600.00: 119 hours worked = $5.04
                Regular rate: $5.04 rate paid

                1.- Minimum wages calculations 2018/ 29 weeks @ $8.25
                Total Relevant weeks: 29 weeks
                Total worked hours: 119 hours
                 Florida Minimum wage 2018: $8.25 - $5.04 rate paid= $3.21
                 Minimum wage difference: $3.21

                 Minimum wage difference $3.21 x 119 weekly hours=$381.99 weekly
                 $381.99 weekly x 29 weeks= $11,077.71


                2.- Minimum wages calculations 2019/ 10 weeks @ $8.46
                Total Relevant weeks: 10 weeks
                Total worked hours: 119 hours
                 Florida Minimum wage 2019: $8.46 - $5.04 rate paid= $3.42
                 Minimum wage difference: $3.42

                 Minimum wage difference $3.42 x 119 weekly hours=$406.98 weekly
                 $406.98 weekly x 10 weeks= $4,069.80

                 Total #1 and #2: $15,147.51

            c. Nature of wages:

                This amount represents unpaid minimum wages at Florida Min. wage rate

      66. Defendants S1 SECURITY GROUP and ROLANDO E. PALMA                     unlawfully failed to

         pay Plaintiff minimum wages. Plaintiff seeks to recover for minimum wage violations

         accumulated from the date of hire through Plaintiff’s last date of employment.

      67. Defendants S1 SECURITY GROUP and ROLANDO E. PALMA knew and/or showed

         reckless disregard of the provisions of the Act concerning the payment of minimum wages

         as required by the Fair Labor Standards Act and remains owing Plaintiff and those

         similarly-situated these minimum wages since the commencement of Plaintiff and those

         similarly-situated employees’ employment with Defendant as set forth above, and Plaintiff

         and those similarly-situated are entitled to recover double damages.



                                           Page 15 of 22
Case 1:19-cv-22705-XXXX Document 1 Entered on FLSD Docket 06/30/2019 Page 16 of 22



      68. At the times mentioned, individual Defendant ROLANDO E. PALMA was the

          owner/president and manager of S1 SECURITY GROUP. Defendant ROLANDO E.

          PALMA was the employer of Plaintiff and others similarly situated within the meaning of

          Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)]. In that, this individual

          Defendant acted directly in the interests of S1 SECURITY GROUP in relation to its

          employees, including Plaintiff and others similarly situated. Defendant ROLANDO E.

          PALMA had financial and operational control of the corporation, determined terms and

          working conditions of Plaintiff and other similarly situated employees, and he is jointly

          and severally liable for Plaintiff’s damages.

      69. Defendants S1 SECURITY GROUP and ROLANDO E. PALMA willfully and

          intentionally refused to pay Plaintiff minimum wages as required by the law of the United

          States and remain owing Plaintiff these minimum wages since the commencement of

          Plaintiff’s employment with Defendants.

      70. Plaintiff has retained the law offices of the undersigned attorney to represent her in this

          action and is obligated to pay a reasonable attorneys’ fee.

                                         PRAYER FOR RELIEF

   WHEREFORE, Plaintiff MAUREEN MCKAY-TAYLOR and those similarly situated

   respectfully request that this Honorable Court:

         A. Enter judgment for Plaintiff MAUREEN MCKAY-TAYLOR and against the

             Defendants S1 SECURITY GROUP and ROLANDO E. PALMA based on Defendants’

             willful violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. and other

             Federal Regulations; and

         B. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum



                                             Page 16 of 22
Case 1:19-cv-22705-XXXX Document 1 Entered on FLSD Docket 06/30/2019 Page 17 of 22



              wages, with interest; and

          C. Award Plaintiff an equal amount in double damages/liquidated damages; and

          D. Award Plaintiff reasonable attorney's fees and costs of suit; and

          E. Grant such other and further relief as this Court deems equitable and just and/or

              available pursuant to Federal Law.

                                            JURY DEMAND

   Plaintiff MAUREEN MCKAY-TAYLOR and those similarly situated demand trial by jury of all

   issues triable as of right by jury.

                                COUNT III:
          FEDERAL STATUTORY VIOLATION PURSUANT TO 29 U.S.C. 215 (a)(3)
              RETALIATORY DISCHARGE; AGAINST ALL DEFENDANTS

       71. Plaintiff MAUREEN MCKAY-TAYLOR re-adopts every factual allegation as stated in

           paragraphs 1-24 of this complaint as if set out in full herein.

       72. Defendant S1 SECURITY GROUP was and is engaged in interstate commerce as defined

           in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s) (1)(A). Upon information and

           belief, the annual gross revenue of the Employers/Defendants was at all times material

           hereto in excess of $500,000 per annum. By reason of the foregoing, Defendant’s business

           activities involve those to which the Fair Labor Standards Act applies. Therefore, there is

           FLSA enterprise coverage.

       73. Plaintiff and those similarly-situated were employed by an enterprise engage in interstate

           commerce. Particularly, Plaintiff was a security employee, and through her daily activities,

           Plaintiff provided security services to enterprises engaged in interstate commerce.

       74. 29 U.S.C. § 206 (a) (1) states “….an employer must pay a minimum wage of $5.15/hr. to

           an employee who is engaged in commerce....” [29 U.S.C. § 206 (a) (1)].



                                               Page 17 of 22
Case 1:19-cv-22705-XXXX Document 1 Entered on FLSD Docket 06/30/2019 Page 18 of 22



      75. 29 U.S.C. § 207 (a) (1) states, "if an employer employs an employee for more than forty

         hours in any work week, the employer must compensate the employee for hours in excess

         of forty at the rate of at least one and one half times the employee's regular rate…"

      76. Likewise, 29 U.S.C. 215(a)(3) states... it shall be unlawful for any person— “to discharge

         or in any other manner discriminate against any employee because such employee has filed

         any complaint or instituted or caused to be instituted any proceeding under or related to

         this chapter, or has testified or is about to testify in any such proceeding,......”

      77. Defendants S1 SECURITY GROUP and ROLANDO E. PALMA employed Plaintiff

         MAUREEN MCKAY-TAYLOR as a non-exempt security employee, approximately from

         June 11, 2018 to March 13, 2019 or 39 weeks.

      78. During her time of employment with Defendants, Plaintiff was misclassified as an

         independent contractor. However, Plaintiff MAUREEN MCKAY-TAYLOR was an

         employee of S1 SECURITY GROUP, within the meaning of 29 U.S.C. § 203(e)(1).

         Defendants were the employers of Plaintiff within the meaning of 29 U.S.C. § 203 (d), and

         they were required to comply with the mandates of the FLSA, as it applied to Plaintiff and

         other similarly situated individuals.

      79. Plaintiff was a salaried employee working more than 40 hours every week. During her

         employment Plaintiff was paid bi-weekly $1,200.00, or $600.00 weekly.

      80. Plaintiff worked as a security guard at different locations, but she reported regularly to

         Defendants’ offices located at 1645 NW 79 Avenue, Miami, Fl 33126.

      81. While employed by Defendants, Plaintiff had a very irregular schedule. Plaintiff worked 7

         days per week, from Monday to Sunday. Plaintiff worked at 4 different posts. Plaintiff was




                                              Page 18 of 22
Case 1:19-cv-22705-XXXX Document 1 Entered on FLSD Docket 06/30/2019 Page 19 of 22



         a lead security guard who was permanently on call to replace absent security guards at any

         post.

      82. Plaintiff worked regularly from 6:00 AM to 11:00 PM (17 hours daily). Plaintiff completed

         a minimum of 119 hours every week period. Plaintiff was unable to take any bona fide

         lunch period.

      83. During Plaintiff’s employment time, she always worked more than 40 hours every week

         period. Nevertheless, Plaintiff never was properly compensated for overtime hours worked.

      84. Moreover, the unusual number of hours worked by Plaintiff every week and the amount

         paid to her weekly ($600.00) resulted in an hourly rate of $5.04, which is less than the

         minimum wage established by the Fair Labor Standards Act.

      85. Plaintiff did not clock in and out, but Defendants were able to track and monitor the hours

         worked by Plaintiff and other similarly situated individuals. Plaintiff worked under the

         supervision of the owner of the business ROLANDO E. PALMA and manager Veronica

         LNU.

      86. Therefore, during the relevant period of time Defendants misclassified Plaintiff and

         willfully failed to pay her minimum wages, and overtime wages at the rate of time and one-

         half her regular rate for every hour that she worked in excess of forty (40), in violation of

         Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1)).

      87. Plaintiff never agreed with the rate paid to her for regular and overtime hours and

         complained multiple times to her supervisors.

      88. These complaints constituted protected activity under 29 U.S.C. 215(a)(3)

      89. As a result of Plaintiff’s multiple complaints, on or about March 13, 2019, the owner of

         the business ROLANDO E. PALMA fired Plaintiff.



                                            Page 19 of 22
Case 1:19-cv-22705-XXXX Document 1 Entered on FLSD Docket 06/30/2019 Page 20 of 22



      90. At all times during her employment, Plaintiff performed her work satisfactorily. There was

         no reason other than a retaliatory action to terminate Plaintiff’s employment with

         Defendant.

      91. The termination of Plaintiff MAUREEN MCKAY-TAYLOR by the Defendants was

         directly and proximately caused by Defendants’ unjustified retaliation against Plaintiff

         because of her complaints about overtime payment, in violation of Federal Law.

      92. Moreover, Plaintiff’s termination came just in temporal proximity after Plaintiff’s

         participation in protected activity.

      93. At the times mentioned, individual Defendant ROLANDO E. PALMA was the

         owner/president and manager of S1 SECURITY GROUP. Defendant ROLANDO E.

         PALMA was the employer of Plaintiff and others similarly situated within the meaning of

         Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)]. In that this individual

         Defendant acted directly in the interests of S1 SECURITY GROUP in relation to its

         employees, including Plaintiff and others similarly situated. Defendant ROLANDO E.

         PALMA had financial and operational control of the corporation, determined terms and

         working conditions of Plaintiff and other similarly situated employees, and he is jointly

         and severally liable for Plaintiff’s damages.

      94. Defendants S1 SECURITY GROUP and ROLANDO E. PALMA willfully and

         maliciously retaliated against Plaintiff MAUREEN MCKAY-TAYLOR by engaging in a

         retaliatory action that was materially averse to a reasonable employee, and with the purpose

         to dissuade Plaintiff from exercising her rights under 29 U.S.C. 215(a)(3).

      95. The motivating factor which caused Plaintiff MAUREEN MCKAY-TAYLOR to be fired

         from the business, as described above was her complaint seeking regular wages and half-



                                                Page 20 of 22
Case 1:19-cv-22705-XXXX Document 1 Entered on FLSD Docket 06/30/2019 Page 21 of 22



         time overtime wages from the Defendants. In other words, Plaintiff would not have been

         fired, but for her complains about overtime wages.

      96. The Defendants’ adverse actions against Plaintiff MAUREEN MCKAY-TAYLOR were

         in direct violation of 29 U.S.C. 215 (a) (3) and, as a direct result, Plaintiff has been

         damaged.

      97. Plaintiff MAUREEN MCKAY-TAYLOR has retained the law offices of the undersigned

         attorney to represent her in this action and is obligated to pay a reasonable attorney’s fees

         and costs.

                                       PRAYER FOR RELIEF

   WHEREFORE, Plaintiff MAUREEN MCKAY-TAYLOR respectfully requests that this

   Honorable Court:

         A. Enter judgment declaring that the firing of Plaintiff MAUREEN MCKAY-TAYLOR

            by Defendants S1 SECURITY GROUP and ROLANDO E. PALMA was an unlawful

            act of retaliation in violation of 29 U.S.C. 215 (a) (3).

         B. Enter judgment against Defendants S1 SECURITY GROUP and ROLANDO E.

            PALMA awarding Plaintiff MAUREEN MCKAY-TAYLOR liquidated damages in an

            amount equal to the amount awarded as consequential damages;

         C. For all back wages from the date of discharge to the present date and an equal amount

            of back wages as liquidated damages

         D. Enter judgment awarding Plaintiff reasonable attorney’s fees and costs of this suit; and

         E. Grant such other and further relief as this Court deems necessary and proper.

                                           JURY DEMAND




                                             Page 21 of 22
Case 1:19-cv-22705-XXXX Document 1 Entered on FLSD Docket 06/30/2019 Page 22 of 22



   Plaintiff MAUREEN MCKAY-TAYLOR demands trial by jury of all issues triable as of right by

   jury.

   Dated: June 30, 2019

                                              Respectfully submitted,

                                              By: _/s/ Zandro E. Palma____
                                              ZANDRO E. PALMA, P.A.
                                              Florida Bar No.: 0024031
                                              9100 S. Dadeland Blvd.
                                              Suite 1500
                                              Miami, FL 33156
                                              Telephone: (305) 446-1500
                                              Facsimile: (305) 446-1502
                                              zep@thepalmalawgroup.com
                                              Attorney for Plaintiff




                                         Page 22 of 22
